Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhaipule (US 20160345054) in further view of Bell (US 8880737).  


Referring to Claim 1.  Dhaipule discloses a computer network device, comprising:  an interface circuit; a processor, and memory configured to store program instructions, wherein, when executed by the processor, the program instructions cause the computer network device to perform operations comprising: receiving a report message that is associated with a host (refer to par 0002), which indicates that the host wants to join a group in a network that receives an audio-video channel from a source (join request want to join the group, to receive video source from hosts): adding, based at least in part on the report message (refer to par 0002 and 0003, maintain a membership lists), information associated with the host to a group data structure that comprises information associated with one or more hosts m the group (the membership report comprises the lists of the member in the group, refer to par 0002, 0003): when the computer network device receives a leave message that is associated with the host, removing or deactivating the host from the group data structure (refer to par 0003, 0029);
Although Dhaipule disclosed the invention substantially as claimed Dhaipule did not explicitly disclosing “when the group data structure is empty or has no active hosts, stopping forwarding of the audio-video channel from the source to the group without further delay.”
Bell, in analogous art, disclosing “when the group data structure is empty or has no active hosts, stopping forwarding of the audio-video channel from the source to the group without further delay (refer to Col 7, Lines 1-15).”
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dhaipule with Bell because Bell’s teaching would allow the system of Dhaipule to provide connection control in order to provide a steady connection when accessing the video channels without much delay.  
Referring to Claim 2.  Dhaipule and Bell disclosed the computer network device of claim 1, Dhaipule discloses wherein the computer network device comprises a switch or a router (refer to par 0028, 0035). 

Referring to Claim 3, Dhaipule and Bell disclosed the computer network device of claim 1, Dhaipule discloses wherein the operations comprise selectively flooding the report message or the leave message within the network on non-edge ports in the network (the network includes non-edge and edge routers, and the report get propagate down the multitree, refer to par 0034, 0035, 0036, 0029, 0046).

Referring to Claim 4.  Dhaipule and Bell disclosed the computer network device of clam 3, Dhaipule discloses wherein the operations comprise providing the report message or the leave message to one or more other computer network devices in the network via the non-edge ports (IP multicast network can include internet routers and edge routers, refer to par 0035, these routers would be able to prorogate the multicast report/messages via the multicast groups, refer to 0040, 0030).

Referring to Claim 5.  Dhaipule and Bell disclosed the computer network device of claim 3, Bell discloses wherein the report message or the leave message is not forwarded to edge ports in the network associated with the one or more hosts or the source (check against the list, if no more host, no updated report message is forwarded to the edge port, refer to Col 7, Lines 1-5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dhaipule with Bell because Bell’s teaching would allow the system of Dhaipule to provide connection control in order to provide a steady connection when accessing the video channels without much delay.  

Referring to Claim 6.  Dhaipule and Bell disclosed the computer network device of claim 1, Dhaipule discloses wherein the report message and the leave message are compatible with an Internet group management protocol (IGMP) (refer to par 0002, 0003, and par 0029). 

Referring to Claim 7, Dhaipule and Bell disclosed the computer network device of claim 6, Bell discloses wherein the IGMP comprises IGMP version 2 (IGMPv2) (refer to Col 6, Lines 35).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dhaipule with Bell because Bell’s teaching would allow the system of Dhaipule to provide connection control in order to provide a steady connection when accessing the video channels without much delay.  

Referring to Claim 8.  Dhaipule and Bell disclosed the computer network device of claim 1, Bell discloses wherein the computer network device implements IGMPv2 (refer to Col 6, Lines 35-50).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dhaipule with Bell because Bell’s teaching would allow the system of Dhaipule to provide connection control in order to provide a steady connection when accessing the video channels without much delay.  

Referring to Claim 9.  Dhaipule and Bell disclosed the computer network device of claim 1, Bell discloses wherein the computer network device does not implement IGMP version 3 (IGMPv3) (different IGMP versions, also listed in the appendix c, refer to Col 7, Lines 50-55, Col 3, Lines 39-45).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dhaipule with Bell because Bell’s teaching would allow the system of Dhaipule to provide connection control in order to provide a steady connection when accessing the video channels without much delay.  

Referring to Claim 10.  Dhaipule and Bell disclosed the computer network device of claim 1, Bell discloses wherein the operations comprise: dynamically determining non-edge ports m the network and edge ports in the network associated with the one or more hosts or the source (IGMP and different versions is/are capable to discover the type of ports in the network associated with the hosts, Col 5, Lines 45-55, and Col 3, Lines 35-45).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dhaipule with Bell because Bell’s teaching would allow the system of Dhaipule to provide connection control in order to provide a steady connection when accessing the video channels without much delay.  

Referring to Claim 11.  Dhaipule and Bell disclosed the computer network device of claim 10, Dhaipule discloses wherein the operations comprise: exchanging network messages with one or more other computer network devices in the network on a type of port: when the computer network device receives a given network message, marking one or more associated receive ports as being associated with a passive neighbor, and determining a network topology comprising edge ports associated with the source and the one or more hosts and the non-edge ports associated with the one or more other computer network devices (router and edge router has topology of the network, refer to par 0033 and IGMP has ability to determine the type of ports, 0034).

Referring to Claim 12.  Dhaipule and Bell disclosed the computer network device of claim 11, Dhaipule discloses wherein the type of port comprises a router port (refer to par 0046).

Referring to Claim 13.  Dhaipule and Bell disclosed the computer network device of claim 11, Bell further discloses wherein the network messages are not forwarded to the source or the one or more hosts (check against the list, no more host in the group, no updated messages forward, refer to Col 7, Lines 1-10, Col 7, Lines 37-40).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dhaipule with Bell because Bell’s teaching would allow the system of Dhaipule to provide connection control in order to provide a steady connection when accessing the video channels without much delay.  
Referring to Claim 14.  Dhaipule and Bell disclosed the computer network device of claim 11, Bell further discloses wherein the operations comprise providing the report message or the leave message to one or more other computer network devices in the network based at least in part on the determined network topology, and the report message or the leave message is not forwarded to the one or more hosts or the source based at least in part on the determined network topology (immediate stop forward when no host in the group, refer to Col 7, Lines 1-10, 37-40, which is part of IGMP v2 capability, used by Bell).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dhaipule with Bell because Bell’s teaching would allow the system of Dhaipule to provide connection control in order to provide a steady connection when accessing the video channels without much delay.  

Referring to Claim 15.  Dhaipule and Bell disclosed the computer network device of claim 1, Bell further discloses wherein the computer network device stops the forwarding of the audio-video channel from the source without first providing a group-specific query message addressed to the one or more hosts in the group (immediate stop forward when no host in the group, refer to Col 7, Lines 1-10, 37-40, which is part of IGMP v2 capability, used by Bell). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dhaipule with Bell because Bell’s teaching would allow the system of Dhaipule to provide connection control in order to provide a steady connection when accessing the video channels without much delay.  

Referring to Claims 16-20, claims are rejected under similar rational as claims 1-15.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447